DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	Claims 2-3, 5 each recite the term “derivative” in order to further clarify the identity of the recited material(s) (i.e. “a derivative thereof,” “a derivative of any of the foregoing,” “a derivative of the foregoing). Although the aforementioned Claims do not explicitly define the material boundaries of a “derivative” of a given chemical species, the instant Specification does provide an explanation/definition of the term “derivative” in context of the instant Claims (See [0087] of Applicant’s own PG Pub.). Accordingly, and for the purposes of examination, the term “derivative” will be interpreted in the manner set forth in the instant Specification (i.e. the manner set forth in [0087] of Applicant’s own PG Pub).

Claim Objections

Claim 12 is objected to because of the following informalities: the phrase “or lithium compound” should be written as “or a lithium compound.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 15 states that the polymer matrix comprises (emphasis added) “PEDOT, PEO, and PSS.” While the terms “PEDOT” and “PEO” are defined in the instant Claims, an explicit definition for the term “PSS” is not provided. Accordingly, Claim 15 is rendered particularly indefinite insofar as the material identity of “PSS” remains unclear. For purposes of examination, and in light of the instant Specification and instant Claim 8, “PSS” will be interpreted as meaning “poly(styrene sulfonate).” Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21, 23-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (“PEDOT:PSS as a Functional Binder for Cathodes in Lithium Ion Batteries”), and further in view of Ghosh et al. (“Networks of Electron-Conducting Polymer in Matrices of Ion-Conducting Polymers”).

Regarding Claims 1-11, 15, 19-20, 27, Das teaches a lithium ion battery (“electrochemical energy storage device”) comprising a cathode (“electrode”), wherein the cathode comprises a cathode active material (“composite material”) disposed as a layer on a surface (“first surface”) of an aluminum current collector (“collector”) such that the cathode active material is in physical and electrical contact with said surface of said current collector (Abstract, 1st full paragraph of Experimental). Das teaches that the cathode active material comprises a particulate active material immobilized within a polymeric binder matrix (“polymer matrix”) (Abstract, 1st full paragraph of Experimental). As illustrated in Figure 1, Das teaches that the binder matrix comprises both PEDOT (“a first phase, the first phase comprising an electrically conductive polymer”) and PSS (“polymeric surfactant”) (Abstract, 1st full paragraph of Experimental, Figure 1). As illustrated in Figure 1, the binder matrix, and therefore the PEDOT component therein, is “substantially continuous” given that (1) the binder matrix components remain substantially functionally interconnected across the length/thickness of the cathode active material 
Das does not explicitly teach that the binder matrix further comprises a second phase, wherein the second phase comprises an ion-conducting polymer.
However, Ghosh teaches a PEDOT:PSS polymeric material (Abstract, Introduction, Conclusion). Ghosh teaches that the PEDOT:PSS polymeric material is an electronically conductive electroactive material which exhibits good permeability to electrolytes due, at least in part, to its amorphous nature (Introduction). Therefore, Ghosh teaches that the PEDOT:PSS polymeric material may advantageously be utilized in an electrode (Introduction). Ghosh teaches, however, that the PEDOT:PSS polymeric material exhibits comparatively low ionic conductivity characteristics (Introduction). Accordingly, Ghosh teaches that PEO, which is an ionically conductive material, is specifically blended into the PEDOT:PSS polymeric material in order to improve the electrochemical properties of the material, and in particular, in order to enhance the ionic conductivity characteristics of the material (Abstract, Introduction, Experimental, Conclusion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate/blend PEO (“a second phase, the second phase comprising an ion-conducting polymer,” wherein the PEO is a “lithium ion-conducting polymer”), as taught by Ghosh, into the binder matrix of Das, given that the further inclusion of PEO in the binder matrix would improve the electrochemical properties and ionic conductivity characteristics of the binder matrix itself.

Regarding Claims 12-14, Das, as modified by Ghosh, teaches the instantly claimed invention of Claim 11, as previously described.
4 (“lithium compound” which is “lithium iron phosphate (LFP)” which comprises “carbon”) (1st full paragraph of Experimental).

Regarding Claims 16-18, Das, as modified by Ghosh teaches the instantly claimed invention of Claim 15, as previously described.
Das, as modified by Ghosh, does not explicitly teach that the molar ratio of PEO to PEDOT based on monomer content is within the instantly claimed range or is the instantly claimed value.
However, Ghosh teaches that the contents of the PEDOT:PSS polymeric material and the PEO may be modulated relative to one another (and therefore, the contents of PEDOT versus PEO would necessarily be modulated relative to one another) (Figure 1, 1st full paragraph of Page 214). In particular, Ghosh teaches that the efficiency of electrochemical processes, such as efficiency of charge transfer, within the overall material blend is directly affected as a consequence of modulation of the relative contents of the PEDOT:PSS polymeric material and the PEO (1st and 2nd full paragraphs of Page 214). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the content of PEO in the PEDOT-PSS-PEO binder matrix of Das, as modified by Ghosh (for example, such that the instantly claimed PEO to PEDOT molar ratio based on monomer content ranges and value are satisfied), as a means of controlling/calibrating the efficiency of electrochemical processes (e.g. charge transfer efficiency) of the binder matrix, given that Ghosh teaches that efficiencies of electrochemical processes, such as charge transfer efficiency, are directly affected as consequence of modulation of the relative contents of PEDOT:PSS versus PEO (and therefore, necessarily, the relative contents of PEDOT versus PEO) (i.e. Ghosh teaches that a result-effective variable relationship exists between the content of PEDOT:PSS versus PEO, and therefore 

Regarding Claims 21, 23-24, Das, as modified by Ghosh, teaches the instantly claimed invention of Claim 19, as previously described.
Furthermore, Das teaches that the aluminum current collector has a thickness of 15 microns, and the overall cathode has a thickness within the range of 40-45 microns (1st full paragraph of Experimental). Therefore, the cathode active material has a layer thickness within the range of 25-30 microns relative to the surface of the aluminum current collector on which it is disposed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (“PEDOT:PSS as a Functional Binder for Cathodes in Lithium Ion Batteries”), and further in view of Ghosh et al. (“Networks of Electron-Conducting Polymer in Matrices of Ion-Conducting Polymers”) and Takami et al. (US 2008/0067972).

Regarding Claim 22, Das, as modified by Ghosh, teaches the instantly claimed invention of Claim 21, as previously described.
Das, as modified by Ghosh, does not explicitly teach that the cathode active material has a layer thickness of at least 100 microns relative to the surface of the aluminum current collector on which it is disposed.
However, Takami teaches a battery (Abstract, [0003]). Takami teaches that the battery comprises a cathode, wherein the cathode comprises a cathode active material coated on a surface of a cathode current collector ([0063]). Takami teaches that the cathode active material comprises a lithium metal phosphate therein such as LiFePO4 ([0066]). Takami teaches that the cathode current collector is 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the cathode active material of Das, as modified by Ghosh, on the surface of the aluminum current collector such that it exhibits a layer thickness within the range of 5 to 200 microns (i.e. a range which significantly overlaps with the instantly claimed layer thickness range), as taught by Takami, given that a layer thickness within said range would help suppress the generation of heat which occurs as a result of charging/discharging. 
It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," it has been held that a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (See MPEP § 2144.05, I). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (“PEDOT:PSS as a Functional Binder for Cathodes in Lithium Ion Batteries”), and further in view of Ghosh et al. (“Networks of Electron-Conducting Polymer in Matrices of Ion-Conducting Polymers”) and Kwon et al. (US 2014/0170455).

Regarding Claim 25, Das, as modified by Ghosh, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the cathode active material of the cathode is disposed as a layer on the surface of an aluminum current collector (See Claims 1, 19).
Das, as modified by Ghosh, does not explicitly teach that the aluminum current collector is in the form of a wire.
However, Kwon teaches a cable-type secondary battery (Abstract, [0002]). As opposed to the conventional shapes of batteries (e.g. cylindrical, prismatic, pouch), Kwon teaches that a cable-type secondary battery exhibits enhanced flexibility such that its shape can be easily changed ([0002], [0005], [0007], [0039]). As illustrated in Figure 1, Kwon teaches that the battery comprises an outer electrode, wherein the outer electrode comprises an active material layer (140) formed on the surface of an outer current collector (150) ([0037], [0047]-[0048], [0050]). Kwon teaches that the outer current collector is formed, for example, out of aluminum ([0047]). Kwon teaches that when the outer electrode is a cathode, the active material layer comprises a cathode active material comprising, for example, LiFePO4 ([0048], [0050]). Kwon teaches that the outer current collector is structured, for example, in the form of a wire ([0047], [0055]). Kwon teaches that the wire form of the outer current collector is specifically advantageous because it provides for enhanced battery flexibility and is relatively resistant to excessive deformation such as crumpling or bending ([0055]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the battery of Das, as modified by Ghosh, as a cable-type secondary battery, as taught by Kwon, such that the aluminum current collector is structured in the form of a wire, as also taught by Kwon, given not only because a cable-type secondary battery exhibits flexibility such that’s shape can be easily changed, but also because a current collector in wire form 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.